On Rehearing.
Per Curiam.
The petition for rehearing contains a very able reargument of the questions heretofore submitted to and decided by the court, but, nevertheless, we see no reason to change our opinion. The suggestion that the decision handed down is unsatisfactory, because it does not indicate upon whom and how protest of paper issued by a bank which afterwards goes into *533the hands of a receiver should be made, is sufficiently answered by saying that no such question was involved in the case, or necessary to its decision. The point in controversy was whether the demand of payment actually made was sufficient to charge an indorser, and not upon whom such demand should have been made.
Rehearing Denied.